DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020 and 07/28/2021 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilercil (US 10,161,657).
Regarding claim 1, Ilercil discloses a refrigerated food container system, comprising:  

a thermoelectric module (123) arranged in thermal contact with at least one surface of the container (by means of retainer 112), wherein the thermoelectric module includes
a first thermoelectric cooling device, and
a second thermoelectric cooling device in thermal contact with the first thermoelectric cooling device (refer to Fig. 8 below);
and a control module (129) configured to provide a first voltage to the first thermoelectric cooling device and provide a second voltage to the second thermoelectric cooling device (refer to col. 33, lines 57-59, wherein the voltage, across each electrically series-connected (and thermally series-connected) thermo-electric semi-conductor node 133, can be independently controlled).

    PNG
    media_image1.png
    418
    521
    media_image1.png
    Greyscale


Regarding claim 2, Ilercil meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ilercil discloses wherein the first thermoelectric cooling device is a first Peltier plate and the second thermoelectric cooling device is a second Peltier plate (in the instant case, blocks 125 are being considered as the first and second Peltier plates).

Regarding claim 4, Ilercil meets the claim limitations as disclosed above in the rejection of claim 2. Further, Ilercil discloses wherein the first voltage is constant and the second voltage is adjustable (refer to col. 33, lines 38-44 and col. 12, lines 5-9, wherein the overall efficiency of operation of the thermoelectric module is improved by the ability of independently controlling the voltage across each series-connected thermoelectric semi-conductor nodes 133; the controller can be configured to vary a voltage to the thermoelectric modules by varying a pulse-width-modulation (PWM), a pulse-frequency-modulation (PFM), or a thermal capacitance of the thermal protection system, therefore, the system as disclosed by Ilercil having the capability of delivering the first voltage being constant and the second voltage being adjustable).

Regarding claim 5, Ilercil meets the claim limitations as disclosed above in the rejection of claim 4. Further, Ilercil discloses wherein the control module includes a power supply (119) configured to provide the first voltage to the first Peltier plate (wherein as explain above, the voltage applied to each node 133 is independently controlled, therefore, capable of independently applying the voltage of nodes 133 of the first Peltier plate) and a pulse width modulation controller configured to provide the 

Regarding claim 14, Ilercil meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ilercil discloses a rechargeable battery (119), wherein the control module receives power from the rechargeable battery (refer to col. 23, lines 5-10, wherein battery system 119 can be rechargeable, can provide a source of power for thermo-electric assembly 123, and can be controlled by at least one safety on/off switch 118, where an external power source is available, and battery system 119 may be recharged).

Regarding claim 18, Ilercil discloses a method of operating a refrigerated food container system including a container (121) defining an inner volume, the method comprising: 

providing a first voltage to the first thermoelectric cooling device; and 
providing a second voltage different from the first voltage to the second thermoelectric cooling device (refer to col. 33, lines 57-59, wherein the voltage, across each electrically series-connected (and thermally series-connected) thermo-electric semi-conductor node 133, can be independently controlled).

Regarding claim 19, Ilercil meets the claim limitations as disclosed above in the rejection of claim 18. Further, Ilercil discloses wherein providing the first voltage includes providing a constant voltage to the first thermoelectric cooling device and further comprising adjusting the second voltage provided to the second thermoelectric cooling device (refer to col. 33, lines 38-44 and col. 12, lines 5-9, wherein the overall efficiency of operation of the thermoelectric module is improved by the ability of independently controlling the voltage across each series-connected thermoelectric semi-conductor nodes 133; the controller can be configured to vary a voltage to the thermoelectric modules by varying a pulse-width-modulation (PWM), a pulse-frequency-modulation (PFM), or a thermal capacitance of the thermal protection system, therefore, the system as disclosed by Ilercil having the capability of delivering a constant voltage to the first thermoelectric cooling device and adjusting the second voltage provided to the second thermoelectric cooling device).

Regarding claim 20, Ilercil meets the claim limitations as disclosed above in the rejection of claim 19. Further, Ilercil discloses adjusting the second voltage using pulse width modulation (refer to col. 39, lines 16-20, wherein converter can utilize a pulse-width modulation incorporated into circuitry on circuit board 117). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilercil (US 10,161,657).
Regarding claim 3, Ilercil meets the claim limitations as disclosed above in the rejection of claim 2. Further, Ilercil discloses the second Peltier plate, but fails to explicitly disclose wherein the second Peltier plate is larger than the first Peltier plate.
are the same size. In other examples, such as shown in FIGS. 2C, 2D, and 2E, the Peltier plates 204 and 208 have different sizes. For example, as shown in FIGS. 2C and 2E, the Peltier plate 208 is larger than the Peltier plate 204. Conversely, as shown in FIG. 2D, the Peltier plate 204 is larger than the Peltier plate 208.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ilercil such that the second Peltier plate is larger than the first Peltier plate because it appears to be an arbitrary design consideration which fails to patentably distinguish over Ilercil.

Claims 1, 7-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senecal (US 5,718,124) in view of Ilercil (US 10,161,657).
Regarding claim 1, Senecal discloses a refrigerated food container system (refer to Figs. 13-16), comprising:
a container (136) defining an inner volume; and
a thermoelectric module (refer to Figs. 13-16) arranged in thermal contact with at least one surface of the container (refer to Fig. 12 for reference of the container in contact with the module), but Senecal fails to explicitly disclose wherein the thermoelectric module includes a first thermoelectric cooling device, and a second 
However, Ilercil discloses a refrigerated food container system, comprising a thermoelectric module including a first thermoelectric cooling device, and a second thermoelectric cooling device in thermal contact with the first thermoelectric cooling device (refer to annotated Fig. 8 above), and a control module (129) configured to provide a first voltage to the first thermoelectric cooling device and provide a second voltage to the second thermoelectric cooling device (refer to col. 33, lines 57-59, wherein the voltage, across each electrically series-connected (and thermally series-connected) thermo-electric semi-conductor node 133, can be independently controlled), in order to improve the overall efficiency of the thermoelectric module (refer to col. 33, lines 38-44).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Senecal such that the thermoelectric module includes a first thermoelectric cooling device, and a second thermoelectric cooling device in thermal contact with the first thermoelectric cooling device, and a control module configured to provide a first voltage to the first thermoelectric cooling device and provide a second voltage to the second thermoelectric cooling device in view of the teachings by Ilercil, in order to improve the overall efficiency of the thermoelectric module.

Regarding claim 7, Senecal as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Senecal as modified discloses a housing (122) enclosing the container (136), wherein the housing (122) defines a gap between the housing and the container (refer to Fig. 12, wherein said gap is defined by inner surface 134 and the outer surface of container 136 where air defined by the solid arrows flows through).

Regarding claim 8, Senecal as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Senecal as modified discloses a fan (129) arranged to circulate air within the gap between the housing and the container (refer to the solid arrows flowing through the gap).

Regarding claim 9, Senecal as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Senecal as modified discloses wherein the fan (129) is arranged to provide a flow of the air over the thermoelectric module and into the gap (refer to Fig. 12 for reference).

Regarding claim 10, Senecal as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Senecal as modified discloses wherein the gap is arranged to provide a flow of the air across an upper opening of the container (by means of apertures 124).

Regarding claim 11, Senecal as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Senecal as modified discloses wherein the container is bowl- shaped (refer to Fig. 12 for reference).

Regarding claim 12, Senecal as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Senecal as modified discloses wherein a lower wall of the container is curved (refer to Fig. 4).

Regarding claim 13, Senecal as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Senecal as modified discloses wherein sidewalls of the container include one or more openings (124).

Regarding claim 15, Senecal as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Senecal as modified discloses wherein the thermoelectric module is arranged between a lower surface of the container (refer to Fig. 12 for reference) and a heat exchanger (in the instant case, radiator plate 144 is being considered as the heat exchanger).

Regarding claim 16, Senecal as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Senecal as modified discloses the thermoelectric module, but fails to explicitly disclose wherein the thermoelectric module is arranged against a sidewall of the container.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Senecal such that the thermoelectric module is arranged against a sidewall of the container, since it appears to be an arbitrary design consideration which fails to patentably distinguish over Senecal.

Regarding claim 17, Senecal as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Senecal as modified discloses a fan (129), but fails to explicitly disclose the fan being arranged within the container.
However, it appears that the refrigerated food container system of Senecal would operate equally well with the fan being arranged within the container. Further, applicant has not disclosed that having the fan being within the container solves any stated problem or is for any particular purpose, indicating simply that “In some examples, a fan 124 may be arranged to circulate cooled air within the container 104 (e.g., within an interior of the container 104 and/or in a gap between the container 104 and a housing (e.g., an upper housing) 128 enclosing the container 104)”.
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763